PER CURIAM.
Garvey Eugene Pruitt seeks to appeal the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude for the reasons stated by the district court that Pruitt has not made a substantial showing of the denial of a constitutional right. See United States v. Pruitt, Nos. CR-00-5-V; CA-02-94-5-1V (W.D.N.C. Sept. 27, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We deny Pruitt’s motion to hold this case in abeyance pending the district court’s ruling on a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.